NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted December 4, 2015*
                               Decided December 9, 2015

                                         Before

                         KENNETH F. RIPPLE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

No. 15-1728

MICHAEL E. FLOURNOY,                            Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Western District of Wisconsin.

      v.                                        No. 14-cv-528-jdp

WINNEBAGO COUNTY SHERIFF’S                      James D. Peterson,
DEPARTMENT, et al.,                             Judge.
    Defendants-Appellees.
                                       ORDER

        Michael Flournoy was arrested in July 2012 after an investigation conducted
jointly by federal and state authorities. Initially he was charged with drug crimes under
Illinois law, but state prosecutors voluntarily dismissed those charges when federal
authorities decided to prosecute. A jury in federal court found Flournoy guilty of

      * The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1728                                                                            Page 2

conspiracy and attempted possession of cocaine, and the district court sentenced him to
a total of 204 months’ imprisonment. Flournoy’s direct appeal from those convictions
remains pending. See United States v. Flournoy, No. 14-2325 (7th Cir. filed June 11, 2014).
Meanwhile, after he was sentenced, Flournoy filed this action under 42 U.S.C. § 1983. At
screening, see 28 U.S.C. § 1915A, the district court read Flournoy’s amended complaint to
allege that he was arrested in July 2012 without probable cause, in violation of the Fourth
Amendment. The court dismissed the suit for failure to state a claim, reasoning that
Flournoy’s own account of the events preceding his arrest establishes the existence of
probable cause. See Fleming v. Livingston Cnty., Ill., 674 F.3d 874, 878 (7th Cir. 2012)
(noting that existence of probable cause forecloses Fourth Amendment claim alleging
false arrest); Morfin v. City of E. Chicago, 349 F.3d 989, 997 (7th Cir. 2003) (same). In a
motion to reconsider, Flournoy argued that the state judge, by granting the prosecutor’s
motion to dismiss the original charges, established conclusively that he was arrested
without probable cause. And that ruling, Flournoy insisted, was binding in his federal
suit. The district court disagreed, reasoning that the state judge’s order was not a
decision on the merits and lacks preclusive effect.

        Flournoy appeals. He does not dispute the district court’s reading of his amended
complaint as raising a single Fourth Amendment claim about his arrest in July 2012. Nor
does he identify any error in the court’s conclusion that his own factual allegations show
that probable cause to arrest existed. Instead, Flournoy repeats his contention that the
order dismissing the state charges establishes conclusively that probable cause to arrest
him was lacking. But under Illinois law—which a federal court applies when
considering the preclusive effect of an Illinois judgment, see 28 U.S.C. § 1738—a decision
is not binding in a later proceeding unless, among other requirements, that decision
constitutes a final judgment on the merits and the parties in both actions are the same or
in privity. See Brown v. City of Chicago, 599 F.3d 772, 774 (7th Cir. 2010); Dunlap v. Nestle
USA, Inc., 431 F.3d 1015, 1018 (7th Cir. 2005); People v. Anderson, 1 N.E.3d 54, 58 (Ill. App.
Ct. 2013). Neither requirement is satisfied here. The state judge dismissed the charges
against Flournoy on the prosecutor’s motion without ever reaching the question of
probable cause; this type of early dismissal of a criminal case has no preclusive effect.
See People v. Daniels, 718 N.E.2d 149, 157 (Ill. 1999) (explaining that prosecutor’s motion
to dismiss “is like a nonsuit or discontinuance in a civil suit, and leaves the matter in the
same condition in which it was before the commencement of the prosecution”) (internal
quotation marks and citation omitted); People v. Gill, 886 N.E.2d 1043, 1046–47 (Ill. App.
Ct. 2008) (same); People v. Matuck, 528 N.E.2d 1102, 1103–04 (Ill. App. Ct. 1988) (same).
More importantly, even if the state judge actually had ruled that probable cause to arrest
No. 15-1728                                                                             Page 3

Flournoy was lacking, the plaintiff’s argument would not succeed. We have held that a
ruling in a state criminal proceeding is not conclusive in a civil rights action against
police officers because they “were not parties to the state court proceedings and did not
have a full and fair opportunity to litigate the issue of whether they had probable cause
to arrest.” Booker v. Ward, 94 F.3d 1052, 1057 (7th Cir. 1996); see also Kraushaar v. Flanigan,
45 F.3d 1040, 1050–51 (7th Cir. 1995); Williams v. Kobel, 789 F.2d 463, 470 (7th Cir. 1986).

                                                                                  AFFIRMED.